Citation Nr: 0004313	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  94-48 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for seborrheic 
dermatitis (claimed as facial skin rash secondary to Chemical 
Agent Resistant Coating paint exposure).

2.  Entitlement to service connection for degenerative 
changes of the thoracic spine.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The appellant had active service from March 1981 to May 1981, 
from October 1990 to August 1991 in the Persian Gulf, and 
from June 1992 to September 1993.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
St. Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
lung disorder, a left knee disorder, degenerative changes of 
the thoracic spine and a facial skin rash.  The appellant and 
his representative appeared before a hearing officer at the 
RO in March 1995.

In a July 1996 decision and remand, the Board denied service 
connection for a lung disorder and remanded the other issues 
for further development.  In September 1999, the RO granted 
service connection for residuals of a left knee injury.  The 
case has now been returned to the Board. 


FINDINGS OF FACT

1.  Seborrheic dermatitis (claimed as a facial skin rash) is 
attributable to service.

2.  There is no competent medical evidence of record showing 
a nexus between the appellant's degenerative changes of the 
thoracic spine disorder and his active service. 



CONCLUSIONS OF LAW

1.  Seborrheic dermatitis was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The appellant's claim of entitlement to service 
connection for degenerative changes of the thoracic spine is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he is entitled to service 
connection for seborrheic dermatitis (claimed as a facial 
rash due to exposure to Chemical Agent Resistant Coating 
paint) and degenerative changes of the thoracic spine.  It is 
necessary to determine if he has submitted well grounded 
claims.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Service 
connection may be granted for arthritis if it is manifest to 
a compensable degree within 1 year of separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods 
are not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and VA 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d) (1999).

The Secretary of VA may pay compensation to a Persian Gulf 
veteran suffering from a chronic illness or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more before December 31, 2001 following such service.  See 38 
U.S.C.A. § 1117 (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 
(1999).  According to 38 C.F.R. § 3.317(a)(2), objective 
indications includes both signs in the medical sense of 
objective evidence perceptible to an examining physician and 
other non-medical indicators capable of independent 
verification.  While objective indications appear to 
contemplate evidence other than the appellant's own 
statements, the appellant's own statements concerning non-
medical indicators may be sufficient if such indicators are 
reasonably capable of independent verification.  See 
VAOPGCPREC 4-99 (1999).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Signs or symptoms 
which may be manifestations of undiagnosed illness include, 
but are not limited to: fatigue, signs or symptoms involving 
skin, headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 
(1999).

As noted above, 38 C.F.R. § 3.317 states that VA shall pay 
compensation to a Persian Gulf appellant who exhibits 
"objective indications of chronic disability."  That section 
further states that "[f]or purposes of this section, 
'objective indications of chronic disability' include both  
'signs', in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification."  38 
C.F.R. § 3.317.  The VA general counsel has determined that 
many of the signs or symptoms appear to be susceptible to lay 
observation by the appellant or other persons, obviating the 
need for medical evidence.  However, the general counsel 
further found that the manifestation of one or more signs or 
symptoms of undiagnosed illness require some objective 
indication of the presence of a chronic disability 
attributable to an undiagnosed illness before awarding 
compensation.  See VAOPGCPREC 4-99 (1999).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs. 

The Board notes that the appellant does not allege that he 
served in combat and the evidence of record does not indicate 
that he served in combat.  Thus, 38 U.S.C.A. § 1154(b) (West 
1991) is not applicable in this case.

A.  Seborrheic Dermatitis

Service medical records do not contain any complaints, 
findings, or diagnoses of facial skin rash to include 
seborrheic dermatitis during any period of active duty.

At a January 1994 VA examination, the appellant complained of 
intermittent skin eruptions on his cheeks lasting up to 2 
weeks that began in 1990 while he was in the Persian Gulf.  
He reported that he painted tanks while in the Gulf and that 
his facial rash began while he was painting and has continued 
to do so every few weeks.  On evaluation, there was slight 
hypopigmented patches in the perinasal area, but skin was 
clear.  The examiner noted that the appellant should be 
evaluated during a recurrence of the rash.  March 1995 VA 
medical records show that the appellant was seen complaining 
of a rash on the face that was spreading.  On evaluation, 
there was erythema and scaling in the perinasal area, in the 
mustache, between eyebrows, and at hairline.  The diagnosis 
was seborrheic dermatitis.

At his March 1995 RO hearing, the appellant testified that 
the facial rash began during his service in the Gulf after he 
was exposed to Chemical Agent Resistant Coating paint, but he 
did not seek treatment for it because he thought it was just 
dry skin.  He stated that it reoccurs every few weeks and 
lasts for about 2 weeks.

At a September 1995 military Persian Gulf War Syndrome 
evaluation, the appellant reported an intermittent facial 
skin rash since February 1991.  It was noted that the rash 
involved the cheeks, hairline, eyebrows, and forehead with 
decrease in pigment.  It was reported to last for weeks and 
then abate, resulting in 1 to 2 episodes per month.  There 
was no evidence of rash at the time of the evaluation.  The 
impression was seborrheic dermatitis of the face.

In October 1996, the appellant submitted a September 1994 
letter that verified that the appellant's unit was exposed to 
dangerous levels of a chemical in the Chemical Agent 
Resistant Coating paint.

At a June 1997 VA examination, there was fine white scaling 
and macular hyperpigmentation on the medial eyebrows, medial 
cheeks, nasal ala, nasolabial folds and external auditory 
canal.  The diagnosis was seborrheic dermatitis.  The VA 
examiner noted that it was his opinion that the veteran's 
facial skin rash was not related to his paint exposure.

In a September 1997 evaluation, Doctor R.B.P., MC, Col., 
FLARNG, opined that this appellant and most in his unit were 
exposed to a number of chemical agents, including intense 
exposure to CARC.  Dr. P. opined as a result of such 
exposure, it was far more likely than not that the 
appellant's seborrheic dermatitis was the result of his 
Persian Gulf War service.  Subsequently, in an October 1997 
Report of Investigation of Line of Duty Status, DD Form 261, 
the investigating officer determined that the appellant's 
medical conditions, including a rash, occurred "IN LINE OF 
DUTY."   

A January 1998 National Guard examination revealed a rash on 
the face and left ear, which the appellant reported began 
after Desert Storm.  A Persian Gulf War examination was 
recommended.  VA medical records from May and June 1998 show 
the appellant was seen complaining of a recurrent itching 
rash since service.  He reported that hydrocortisone provided 
some relief.  On evaluation, there was mild scaling in the 
scalp in the area of the sideburns and hyperpigmentation 
behind the left ear and over the nasolabial fold.  The 
diagnosis was seborrheic dermatitis. 

The Board has reviewed the probative evidence of record 
including the appellant's medical records and statements on 
appeal.  The appellant consistently, in VA and service 
documents, complained of facial skin rash beginning during 
service in the Persian Gulf.  The Board notes that the 
appellant is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v.  Brown, 6 Vet. App. 465, 470 (1994).  The 
clinical record establishes that the appellant was diagnosed 
with seborrheic dermatitis following service.  Service and VA 
Persian Gulf examinations show diagnoses of seborrheic 
dermatitis.  A private medical physician, Dr. P., who had 
examined the appellant prior to his duty in the Gulf and was 
knowledgeable about the various chemicals the appellant was 
exposed to during service in the Gulf, attributed his 
seborrheic dermatitis to Persian Gulf Service; thus, Dr. P. 
provides a link.  The statement of Dr. P. is remarkably 
detailed and establishes his expertise in Forensic Medicine 
and Occupational Medicine.  Against this we are presented 
with an opinion by a VA doctor to the effect that I do not 
believe that seborrheic dermatitis is secondary to "care" 
paint exposure.  The examiner then noted that the condition 
was common.  The examiner provides no evidence of expertise 
in dermatology, forensic medicine or occupational medicine.  
The opinion is unsubstantiated and undermined by the fact 
that it was concluded that it was unrelated to "care" paint 
instead of CARC.  Ultimately we conclude that an opinion 
provided by an expert is more probative a mere conclusory 
opinion.   

Thereafter, a Line of Duty determination attributes the 
appellant's skin rash to his exposure to various chemicals, 
including CARC paint, to have occurred in the line of duty.  
In light of such evidence, the Board concludes that the 
evidence supports a finding that seborrheic dermatitis is 
attributable to service.  Accordingly, service connection is 
warranted for seborrheic dermatitis of the face.  


B.  Degenerative changes of the thoracic spine

Service medical records do not contain any complaints, 
findings, or diagnoses of degenerative changes of thoracic 
spine during any period of certified active duty service.  
Moreover, the Board notes that the appellant, in his December 
1993 claim, did not allege degenerative changes of the 
thoracic spine.  At a January 1994 VA examination, the 
appellant did not complain of any back pain and evaluation of 
the musculoskeletal system contained no findings of any back 
disability.  However, an X-ray evaluation of the lung 
revealed minimal degenerative changes in the thoracic spine.

At his March 1995 RO hearing, the appellant testified that he 
began to experience back stiffness after returning from the 
Gulf, but that he has never sought treatment. 

The Board notes that such diagnosis has not been related to 
the appellant's active service.  As noted previously, the 
appellant is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  The Board has carefully 
considered the appellant's statements with respect to his 
claim; however, through his statements alone, he cannot meet 
the burden imposed by section 5107(a) merely by presenting 
his lay statements as to the existence of a disease and a 
relationship between that disease and his service because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. 492.  Consequently, lay assertions of 
medical etiology or diagnosis cannot constitute evidence to 
render a claim well grounded under section 5107(a); if no 
cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  Tirpak,  2 Vet. App. at 611.  
At this time, there is no competent evidence of degenerative 
changes of the thoracic spine in service or within one year 
of separation from the first period of active duty.  Although 
it was demonstrated on X-ray within one year of separation 
from the second period of active duty, there is no competent 
evidence that the disorder was manifest to a degree of 10 
percent or more.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003 and 5291 (1999); see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this 
regard, when the musculoskeletal system was examined no 
complaints regarding the thoracic spine, including complaints 
of pain, limitation of motion or functional impairment.  In 
addition, there is no competent evidence attributing the 
remote post service diagnosis to service.  The veteran's own 
opinion is not competent and does not serve to establish a 
well-grounded claim.  Accordingly, the Board concludes that 
this claim is not well grounded and thus, is denied.
 
The Board notes that when addressing whether a claim is well 
grounded, after establishing the competency of the evidence, 
the veracity of the evidence is accepted.  The weighing and 
balancing of the evidence of record occurs at the merits 
stage.  Thus, the doctrine of doubt is not applicable where a 
claim is not well grounded, as there is no evidence to weigh 
or balance.  In the instance case, as the claim has not been 
found to be well grounded, the doctrine of doubt does not 
apply.  


ORDER

Service connection for seborrheic dermatitis (claimed as a 
facial skin rash) is granted.  Service connection for 
degenerative changes of the thoracic spine is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



